Citation Nr: 0703253	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

The veteran was afforded a Central Office Hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript is associated with the claims folder.  

The veteran initially appealed a denial of service connection 
for non-specific residuals of alleged in-service exposure to 
asbestos.  During the September 2005 Central Office Hearing, 
this issue was withdrawn by the veteran.  See hearing 
transcript, page 2.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served aboard USS John F. Kennedy (CVA-67), an 
aircraft carrier, as both an able seaman and radio operator 
from February 1970 to his separation from naval service in 
September 1971.  It is the veteran's contention that he was 
exposed to multiple stressful incidents aboard ship which 
have now caused him to develop PTSD.  In September 2003, the 
veteran was diagnosed with PTSD, and the record reflects that 
he was subsequently evaluated and treated for his psychiatric 
disorder.  

The veteran's September 2003 diagnosis comes from a 
comprehensive VA examination, which included an opinion 
linking the veteran's PTSD to alleged in-service stressors.  
At issue here is the actual occurrence of the stressors 
claimed by the veteran.  See 38 C.F.R. § 3.304(f).  The Board 
notes that the veteran did not serve in combat, and is thus 
required to have his alleged stressors verified before 
service connection can be granted.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

The veteran has claimed that he suffers disturbances in his 
sleep patterns, has recurrent "flashbacks," and experiences 
hallucinations.  He attributes these manifestations of PTSD 
to witnessing several aircraft crash into the sea after 
missing the flight deck on landing approach, to witnessing a 
mortally wounded or dead duty officer being pulled from a 
hatch after a fuel explosion below decks, and to being nearby 
when a flight deck wire (arresting cable) sprang loose and 
decapitated a fellow sailor.  The Board requests that the 
Department of the Navy be contacted, via the Joint Services 
Records Research Center (JSRRC), and be asked to provide the 
deck logs or any other relevant documentation, such as 
engineering department or air wing records, of the USS John 
F. Kennedy (CVA-67), from February 13, 1970 to September 3, 
1971.  Furthermore, the veteran is to be advised that any 
additional evidence regarding the alleged stressors in his 
possession, such as written lay statements from his fellow 
sailors, family members, or friends, should be forwarded to 
VA, as they may potentially aid in the substantiation of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Contact the Department of the Navy via 
the JSRRC and attempt to locate the deck 
logs, including any available relevant 
departmental records such as air wing or 
engineering department logs, of the USS 
John F. Kennedy (CVA-67), for the period 
of February 13, 1970 to September 3, 1971.  
If these records are, for any reason, 
unavailable, the record should be 
annotated to reflect this.  

3.  The veteran is to be informed that he 
may obtain lay statements from friends, 
family members, or in-service "buddies," 
regarding his exposure to any of his 
claimed stressors.  The veteran should be 
given appropriate time to collect these 
statements and submit them before the 
claim is re-adjudicated.  

4.  Thereafter, review the entire record 
and re-adjudicate the claim for entitlement 
to service connection for PTSD.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R.§ 20.1100(b)).

